Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,636,502. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 3, 7-11 are directed to obvious variations in a vagus nerve stimulation method as claimed in claims 1-20 of U.S. Patent No. 9,636,502.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Weinberg et al (US 2003/0078623).
Regarding claim 2,  Weinberg et al disclose providing an implantable neurostimulator comprising a sensor 270 and a pulse generator 100 configured to deliver electrical therapeutic stimulation to a vagus nerve 180 of a patient; storing neural stimulation parameters in a memory 260; delivering neural stimulation to the vagus nerve 180 at a first, lower intensity; monitoring a physiological state of the patient via the sensor 370; and upon sensing the physiological state, delivering the neural stimulation to the vagus nerve 180 at a second, higher intensity.  FIG. 21 is a functional block diagram of a method for stimulating a vagus nerve 180 to slow heart rate when needed and automatically adjusting the stimulation intensity. See paragraph [0050].
Regarding claims 3 and 10, Weinberg et al disclose the neural stimulation is delivered according to a daily schedule.  The examiner is interpreting a daily schedule to comprise desirable time to administer therapy. Microcontroller 220 includes a vagal module 238 for performing a variety of tasks related to vagal stimulation. This component is utilized by the stimulation device 100 for determining desirable times to administer various therapies.
Regarding claims 4, 12, 13 and 21, Weinberg et al disclose delivering electrical therapy for a tachyarrhythmia.  FIG. 22 illustrates several different responses to vagal stimulation. The upper plot shows cardiac activity with respect to time on a ECG strip while the lower plot shows vagal stimulation with respect to time. In both the upper and lower plots, three different segments, labeled I, II, and III, are shown. Rate I corresponds to tachycardia and vagal stimulation at a level that is insufficient to slow the rate. Rate II corresponds to a level of vagal stimulation that is sufficient to slow heart rate and eliminate tachycardia.
Regarding claim 5, Weinberg et al disclose the sensor 270 comprises a heart rate sensor, and the physiological state includes an elevated heart rate. See paragraph [0080].  
Regarding claims 6 and 14, Weinberg et al disclose the sensor 270 comprises a respiration sensor. See paragraph [0081]. 
Regarding claim 7, Weinberg et al disclose changing a period of time for delivering the neurostimulator. See paragraph [0137]. 
Regarding claim 8, Weinberg et al disclose the delivering the neural stimulation to the vagus nerve at a second, higher intensity includes changing an output current, a duty cycle, a frequency, and a pulse width. See paragraph [0030].  
Regarding claim 9, Weinberg et al disclose the monitoring the physiological state of the patient via the sensor includes monitoring cardiac activity to sense the physiological state. See paragraph [0080].  
Regarding claim 11, Weinberg et al disclose the neural stimulation is delivered with different intensities during a day. See paragraph [0130]. 
Regarding claim 15, Weinberg et al disclose operating an implantable medical device (IMD) comprising a neurostimulator 100 coupled to an electrode assembly 125. The neurostimulator delivers a stimulation signal at a plurality of intensity parameter levels.
A first set of stimulation signals are delivered at a first frequency to cause a heart rate below a threshold. A parameter combination is determined that defines the intensity (i.e., amplitude, pulse width and frequency) that achieves a desired reduced heart rate. See paragraph [0028].
   A second frequency different than the first frequency is delivered to the patient in response to a detected increased heart rate to increase the intensity parameter level for subsequent stimulation signals.  An adjusting step 1506 adjusts vagal stimulation parameters (i.e., amplitude, pulse width and frequency), either manually or as described in more detail in FIG. 23. 
Regarding claim 16, Weinberg et al disclose activating the IMD microcontroller 220 and vagal module 238 for performing vagal stimulation. This component can be utilized by the Stimulation device 100 uses microcontroller 220 and module 238 for determining desirable times to administer various therapies, including timing, frequency of pulse trains, amplitude and pulse duration for vagal stimulation to chronically deliver the stimulation signal having the first intensity parameter level.  
Regarding claim 17, Weinberg et al disclose comprising increasing at least one of pulse width, duty cycle or amplitude for sensed elevated heart rate. See paragraph [0129].  
Regarding claim 18, Weinberg et al disclose gradually adapting vagal stimulation. See paragraph [0019]. Prior to delivering the first set of stimulation signals, step 1506 gradually increases intensity of the neural stimulation.  
Regarding claim 19, Weinberg et al disclose delivering the stimulation signals to a vagus nerve 180 of the patient.  
Regarding claim 20, Weinberg et al disclose the second frequency is higher than the first frequency. The second frequency is increased in step 1556. See Fig. 24. 
Regarding claim 21, Weinberg et al disclose the monitoring heart rate includes monitoring for tachycardia. See paragraph [0030]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dobak (US 2005/0065575) teach using a second stimulation intensity which is greater than a first stimulation intensity for nerve treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
5/2/2022